United States Court of Appeals
      for the Federal Circuit
                 ______________________

            MERIDIAN PRODUCTS, LLC,
                 Plaintiff-Appellee

                            v.

                   UNITED STATES,
                  Defendant-Appellant
                 ______________________

                       2016-1730
                 ______________________

   Appeal from the United States Court of International
Trade in No. 1:13-cv-00018-RKM, Senior Judge R. Kenton
Musgrave.
                 ______________________

                Decided: March 28, 2017
                ______________________

    ALEXANDER SCHAEFER, Crowell & Moring, LLP, Wash-
ington, DC, argued for plaintiff-appellee. Also represent-
ed by DANIEL CANNISTRA; FRANCES PIERSON HADFIELD,
New York, NY.

    TARA K. HOGAN, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, argued for defendant-appellant. Also represent-
ed by BENJAMIN C. MIZER, JEANNE E. DAVIDSON, REGINALD
T. BLADES, JR.; JESSICA M. LINK, Office of Chief Counsel
for Trade Enforcement and Compliance, United States
Department of Commerce, Washington, DC.
2                     MERIDIAN PRODS., LLC   v. UNITED STATES



                 ______________________

    Before PROST, Chief Judge, NEWMAN and WALLACH,
                     Circuit Judges.
WALLACH, Circuit Judge.
    In 2012, Appellee Meridian Products, LLC (“Meridi-
an”) asked the U.S. Department of Commerce (“Com-
merce”) to issue a scope ruling that certain aluminum
trim kit packages (“trim kits”) do not fall within the scope
of the antidumping and countervailing duty orders on
aluminum extrusions from the People’s Republic of China
(“the Orders”). Commerce found the trim kits subject to
the Orders’ scope, and Meridian challenged that ruling
before the U.S. Court of International Trade (“the CIT”).
Five opinions and three remands later, the CIT sustained
Commerce’s third remand determination, in which Com-
merce found, under protest, that the trim kits do not fall
within the Orders’ scope. See Meridian Prods., LLC v.
United States (Meridian V), 145 F. Supp. 3d 1329, 1331
(Ct. Int’l Trade 2016).
    Appellant United States (“Government”) appeals. We
possess subject matter jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(5) (2012). We reverse.
                       BACKGROUND
    The instant appeal addresses whether particular
products fall within the scope of existing antidumping and
countervailing duty orders. As a result, we examine the
Orders’ scope, the description of the products in question,
and the procedural history before turning to the merits.
                  I. The Subject Orders
   Commerce generally investigates whether a foreign
government or public entity provided “a countervailable
subsidy with respect to the manufacture, production, or
export” of merchandise that has entered the United
MERIDIAN PRODS., LLC   v. UNITED STATES                      3



States, 19 U.S.C. § 1671(a)(1) (2012), and whether partic-
ular merchandise was sold in the United States “at less
than its fair value,” 1 id. § 1673(1). At the conclusion of an
investigation, if Commerce and the U.S. International
Trade Commission (“the ITC”) make the requisite find-
ings, 2 Commerce publishes an order imposing duties on
imported merchandise covered by the investigation. Id.
§§ 1671e(a), 1673e(a). In each order, Commerce must
“include[] a description of the subject merchandise[] in
such detail as [it] . . . deems necessary.” 3               Id.
§§ 1671e(a)(2), 1673e(a)(2).



    1   Congress has instructed Commerce to make these
determinations using separate statutory formulas. A
subsidy is countervailable if it provides a form of a “finan-
cial contribution” to a person, confers a “benefit” on that
person, and is “specific.” 19 U.S.C. § 1677(5), (5A). A
foreign exporter sells merchandise at less than its fair
value (i.e., dumps) when the merchandise’s “normal
value” (i.e., the merchandise’s price in the home market)
“exceeds the [merchandise’s] export price or constructed
export price” (i.e., the merchandise’s price in the United
States). Id. § 1677(35)(A).
    2   The ITC determines whether the merchandise
“materially injure[s]” a domestic industry, “threaten[s]”
the industry with material injury, or “materially re-
tard[s]” the industry’s “establishment.”          19 U.S.C.
§§ 1671(a), 1673(a).
    3   The discretion that Congress afforded to Com-
merce to describe the subject merchandise comports with
the principle that “remedial legislation,” like the trade
remedy laws, “should . . . be given a liberal interpretation”
and “exemptions from its sweep should be narrowed and
limited to effect the remedy intended.” Piedmont & N.
Ry. Co. v. Interstate Commerce Comm’n, 286 U.S. 299,
311, 311−12 (1932); see, e.g., Guangdong Wireking
4                     MERIDIAN PRODS., LLC   v. UNITED STATES



    In 2011, Commerce published the Orders. See Alumi-
num Extrusions from the People’s Republic of China
(Antidumping Duty Order), 76 Fed. Reg. 30,650 (Dep’t of
Commerce May 26, 2011); Aluminum Extrusions from the
People’s Republic of China (Countervailing Duty Order),
76 Fed. Reg. 30,653 (Dep’t of Commerce May 26, 2011). 4
The scope of the Orders describes the subject merchandise
as “aluminum extrusions” that “are shapes and forms,
produced by an extrusion process, made from” specified
aluminum alloys. Antidumping Duty Order, 76 Fed. Reg.
at 30,650. The subject extrusions possess “a wide variety
of shapes and forms” in “a variety of finishes.” Id. The
subject extrusions also “may be described at the time of
importation as parts for final finished products that are
assembled after importation” and “may be identified with
reference to their end use.” Id. at 30,650, 30,651.
   The Orders’ scope contains several exclusions. In rel-
evant part, the scope
    excludes finished goods containing aluminum ex-
    trusions that are entered unassembled in a “fin-
    ished goods kit.”       A finished goods kit is
    understood to mean a packaged combination of
    parts that contains, at the time of importation, all
    of the necessary parts to fully assemble a final fin-
    ished good and requires no further finishing or
    fabrication, such as cutting or punching, and is


Housewares & Hardware Co. v. United States, 745 F.3d
1194, 1205−06 (Fed. Cir. 2014) (discussing the “remedial
nature” of the antidumping and countervailing duty
laws).
     4  The Orders recite the same scope. Compare Anti-
dumping Duty Order, 76 Fed. Reg. at 30,650–51, with
Countervailing Duty Order, 76 Fed. Reg. at 30,653–54.
We refer only to the scope in the Antidumping Duty Order
for ease of reference.
MERIDIAN PRODS., LLC   v. UNITED STATES                  5



   assembled “as is” into a finished product. An im-
   ported product will not be considered a “finished
   goods kit” and therefore excluded from the scope
   of the [Orders] merely by including fasteners such
   as screws, bolts, etc. in the packaging with an
   aluminum extrusion product.
Id. at 30,651. The instant appeal concerns whether
Meridian’s trim kits meet the terms of the “finished goods
kit” exclusion.
                 II. Meridian’s Trim Kits
    “[B]ecause the descriptions of subject merchandise” in
an order’s scope pertain to a class or kind of goods and
therefore “must be written in general terms,” questions
arise as to whether a particular product falls within the
scope of an existing order. 19 C.F.R. § 351.225(a) (2012);
see 19 U.S.C. § 1677(25) (defining “subject merchandise”
as “the class or kind of merchandise that is within the
scope of an . . . order”). Congress has authorized Com-
merce to issue scope rulings clarifying “whether a particu-
lar type of merchandise is within the class or kind of
merchandise described in an existing . . . order.”       19
U.S.C. § 1516a(a)(2)(B)(vi); accord Royal Bus. Machs., Inc.
v. United States, 669 F.2d 692, 699 (CCPA 1982) (confirm-
ing Commerce’s authority to issue scope rulings). An
interested party may submit an application to Commerce
to obtain clarification about an order’s scope. 5 19 C.F.R.
§ 351.225(c); see Smith Corona Corp. v. United States, 915
F.2d 683, 685–86 (Fed. Cir. 1990) (explaining that scope
rulings clarify the terms of the original order but do not
modify or amend them).
   Meridian, the importer of the trim kits, asked Com-
merce to issue a scope ruling that “confirm[s]” the kits do


   5    An “interested party” includes, inter alia, “an im-
porter[] of subject merchandise.” 19 U.S.C. § 1677(9)(A).
6                     MERIDIAN PRODS., LLC   v. UNITED STATES



not fall within the Orders’ scope. J.A. 200. Meridian
described the trim kits as “an aesthetic frame around the
perimeter of (though not attached to) a major home kitch-
en appliance,” such as a “freezer” or “refrigerator.”
J.A. 200, 201. According to Meridian, the “[t]rim kits are
sold as a package of finished parts” and “consist[] of
extruded aluminum forms[] made from aluminum alloy”
covered by the Orders’ scope. J.A. 201. Meridian further
stated that “[t]he trim kits also include a customer instal-
lation kit for the consumer to use during the final assem-
bly in the residential kitchen,” with the installation kit
consisting of “a hexagonal wrench,” “fasteners,” “[a] set of
instructions,” and “hinge covers.” J.A. 201, 203.
                  III. Procedural History
    In its initial scope ruling, Commerce found the trim
kits subject to the Orders. J.A. 186–88. Commerce found
that the trim kits “are aluminum extrusions which are
shapes and forms[] made of an aluminum alloy that is
covered by the scope of the Orders.” J.A. 187 (internal
quotation marks omitted). Commerce also rejected Merid-
ian’s contention that the trim kits meet the finished goods
kit exclusion. J.A. 187–88. Assessing the trim kits
against the Orders’ scope and prior scope rulings, Com-
merce found that the trim kits did not meet the terms of
the finished goods kit exclusion because, as the exclusion
states, a kit’s inclusion of “fasteners” and other extrane-
ous materials does not remove it from the Orders’ scope.
J.A. 187–88.
    Meridian appealed to the CIT, which then remanded
Commerce’s initial scope ruling. Meridian Prods., LLC v.
United States (Meridian I), No. 1:13-cv-00018-RKM, 2013
WL 2996233, at *1 (Ct. Int’l Trade June 17, 2013). Ob-
serving that “a remand is sometimes needed if an inter-
vening event may affect the validity of the agency action,”
the CIT agreed with Meridian’s argument that Commerce
MERIDIAN PRODS., LLC   v. UNITED STATES                 7



failed to consider a prior scope ruling interpreting terms
of the Orders not at issue in the instant appeal. Id.
    Subsequent litigation resulted in four more CIT opin-
ions that included two additional remands to Commerce.
See Meridian Prods., LLC v. United States (Meridian II),
971 F. Supp. 2d 1259, 1271 (Ct. Int’l Trade 2014) (re-
manding Commerce’s first remand determination that the
trim kits are within the scope of the Orders); Meridian
Prods., LLC v. United States (Meridian III), 37 F. Supp.
3d 1342, 1354 (Ct. Int’l Trade 2014) (sustaining Com-
merce’s second remand determination that the trim kits
are within the scope of the Orders); Meridian Prods., LLC
v. United States (Meridian IV), 77 F. Supp. 3d 1307,
1318–19 (Ct. Int’l Trade 2015) (granting motion for recon-
sideration of Meridian III and remanding Commerce’s
second remand determination for reconsideration). In the
third remand determination, Commerce concluded that it
must “find that the trim kits . . . are excluded from the
Orders as finished goods kits” to comport with the CIT’s
interpretation of the Orders’ scope. J.A. 25. In so doing,
Commerce observed that “it appears that the [CIT]’s
instructions resulted in a tension between the [CIT]’s
holding and the plain language of the scope of the Or-
ders.” J.A. 25. The CIT sustained Commerce’s third
remand determination in its final opinion. See Meridian
V, 145 F. Supp. 3d at 1330–31. This appeal followed.
                         DISCUSSION
                  I. Standard of Review
    We apply the same standard of review as the CIT
when reviewing a Commerce scope ruling, see Shenyang
Yuanda Aluminum Indus. Eng’g Co. v. United States, 776
F.3d 1351, 1354 (Fed. Cir. 2015), though we “give due
respect to the [CIT’s] informed opinion,” Novosteel SA v.
United States, 284 F.3d 1261, 1269 (Fed. Cir. 2002) (in-
ternal quotation marks and citation omitted). Under that
standard, we uphold a Commerce scope ruling that is
8                     MERIDIAN PRODS., LLC   v. UNITED STATES



supported “by substantial evidence on the record” and
otherwise “in accordance with law.”             19 U.S.C.
§ 1516a(b)(1)(B)(i). “Substantial evidence is such relevant
evidence as a reasonable mind might accept as adequate
to support a conclusion.” Eckstrom Indus., Inc. v. United
States, 254 F.3d 1068, 1071 (Fed. Cir. 2001) (internal
quotation marks and citation omitted).
II. The Trim Kits Fall Within the Unambiguous Terms of
                   the Orders’ Scope
    This appeal hinges on the interpretation of the Or-
ders’ scope. The Government alleges that “the plain
language of the Orders demonstrates that [the] . . . trim
kits are within the scope of the Orders.” Appellant’s Br.
16 (capitalization modified). The Government further
contends that, “even assuming the scope language of the
Orders were ambiguous, the [CIT] failed to defer to Com-
merce’s reasonable interpretation of the scope language.”
Id. at 24 (capitalization modified). After discussing the
applicable legal framework, we address these arguments
in turn.
                   A. Legal Framework
     “[N]o specific statutory provision govern[s] the inter-
pretation of the scope of antidumping or countervailing
orders.” Shenyang, 776 F.3d at 1354. Commerce has
filled the statutory gap with a regulation that sets forth a
two-step test for answering scope questions, 19 C.F.R.
§ 351.225(k), and our case law has added another layer to
the inquiry. First, Commerce must look to the text of an
order’s scope; second, Commerce will consult descriptions
of the merchandise in other sources; and third, if still
necessary, Commerce may consider additional factors
comparing the merchandise in question to merchandise
subject to the order.
    Commerce’s inquiry must begin with the order’s scope
to determine whether it contains an ambiguity and, thus,
MERIDIAN PRODS., LLC   v. UNITED STATES                   9



is susceptible to interpretation. 6 See, e.g., Mid Continent
Nail Corp. v. United States, 725 F.3d 1295, 1302 (Fed.
Cir. 2013) (explaining that the inquiry begins with “the
language of the final order” and turns to other sources
only if the scope itself “is ambiguous”); ArcelorMittal, 694
F.3d at 87 (similar); see also Duferco Steel, Inc. v. United
States, 296 F.3d 1087, 1097 (Fed. Cir. 2002) (explaining
that the scope is the “cornerstone” of the analysis and “a
predicate for the interpretive process”). If the scope is
unambiguous, 7 it governs. See, e.g., ArcelorMittal, 694
F.3d at 87 (“If [the scope] is not ambiguous, the plain
meaning of the language governs.”); accord Walgreen Co.
v. United States, 620 F.3d 1350, 1357 (Fed. Cir. 2010)
(similar). “[B]ecause the meaning and scope of . . . orders
are issues particularly within [Commerce’s] expertise and
special competence,” we grant Commerce “substantial
deference” with regard to its interpretation of its own
antidumping duty and countervailing duty orders. King
Supply Co. v. United States, 674 F.3d 1343, 1348 (Fed.
Cir. 2012) (internal quotation marks and citations omit-
ted).
    Nevertheless, the question of whether the unambigu-
ous terms of a scope control the inquiry, or whether some
ambiguity exists, is a question of law that we review de
novo. See, e.g., Allegheny Bradford Corp. v. United States,



   6    Although a “low threshold” exists for Commerce to
find ambiguity, Novosteel, 284 F.3d at 1272, Commerce
must not “identify an ambiguity where none exists,”
ArcelorMittal Stainless Belg. N.V. v. United States,
694 F.3d 82, 89 (Fed. Cir. 2012) (internal quotation marks
and citation omitted).
    7   The relevant scope terms are “unambiguous” if
they have “a single clearly defined or stated meaning.”
Unambiguous, Webster’s Third New International Dic-
tionary of the English Language Unabridged (1986).
10                    MERIDIAN PRODS., LLC   v. UNITED STATES



342 F. Supp. 2d 1172, 1183 (Ct. Int’l Trade 2004) (“[A]
scope determination is not in accordance with the law if it
changes the scope of an order or interprets an order in a
manner contrary to the order’s terms.” (citing Duferco,
296 F.3d at 1094–95)); accord Shenyang Yuanda Alumi-
num Indus. Eng’g Co. v. United States, 146 F. Supp. 3d
1331, 1344 (Ct. Int’l Trade 2016) (same); Walgreen Co. v.
United States, 33 Ct. Int’l Trade 1620, 1623 (2009) (simi-
lar), aff’d, 620 F.3d 1350. The question of whether a
product meets the unambiguous scope terms presents a
question of fact reviewed for substantial evidence. See,
e.g., Novosteel, 284 F.3d at 1269.
    “Scope orders are interpreted with the aid of” other
sources as described by regulation. Duferco, 296 F.3d at
1097 (internal quotation marks and citation omitted).
Specifically, Commerce “will” consult “[t]he descriptions of
the merchandise contained in the petition, the initial
investigation, and [prior] determinations of [Commerce]
(including prior scope determinations) and the [ITC].” 19
C.F.R. § 351.225(k)(1). Although a party’s description of
merchandise in these sources may aid Commerce in
making its determination, that description “cannot substi-
tute for language in the order itself” because “[i]t is the
responsibility of [Commerce], not those who [participated
in] the proceedings, to determine the scope of the final
orders.” Duferco, 296 F.3d at 1097 (footnote omitted).
Commerce’s analysis of these sources against the product
in question produces factual findings reviewed for sub-
stantial evidence. See, e.g., Fedmet Res. Corp. v. United
States, 755 F.3d 912, 919–22 (Fed. Cir. 2014) (reviewing
Commerce’s analysis under § 351.225(k)(1) for substantial
evidence).
MERIDIAN PRODS., LLC   v. UNITED STATES                     11



      If the descriptions in the § 351.225(k)(1) sources “are
not dispositive,” 8 Commerce will consider the following
factors: “(i) [t]he physical characteristics of the product;
(ii) [t]he expectations of the ultimate purchasers; (iii) [t]he
ultimate use of the product; (iv) [t]he channels of trade in
which the product is sold; and (v) [t]he manner in which
the product is advertised and displayed.” 19 C.F.R.
§ 351.225(k)(2). “In conducting this analysis, it is well
settled that Commerce has discretion in how to balance”
these factors. Novosteel SA v. United States, 128 F. Supp.
2d 720, 732 (Ct. Int’l Trade 2001) (internal quotation
marks and citations omitted), aff’d, 284 F.3d 1261. Com-
merce’s analysis of these factors against the product in
question yields factual findings reviewed for substantial
evidence. See, e.g., Crawfish Processors All. v. United
States, 483 F.3d 1358, 1363–64 (Fed. Cir. 2007) (review-
ing Commerce’s analysis under § 351.225(k)(2) for sub-
stantial evidence).
B. The CIT’s Interpretation Conflicts with Precedent and
            the Orders’ Unambiguous Terms
    According to Commerce, the CIT erred in its interpre-
tation of the Orders’ scope because “a reasonable reading
of the [O]rders as a whole” demonstrates that “an alumi-
num extrusion product and fasteners, without more, will
not qualify for the finished goods kit exclusion.” Appel-
lant’s Br. 14. The CIT disagreed. See, e.g., Meridian IV,
77 F. Supp. 3d at 1318−19. We agree with Commerce.
    We must first assess whether the plain language of
the Orders’ scope, in light of the disputed 19 C.F.R.
§ 351.225(k)(1) sources, is unambiguous. The relevant



    8   The term “dispositive” means that the descrip-
tions in the § 351.225(k)(1) sources “definitively answer
the scope question.” Sango Int’l, L.P. v. United States,
484 F.3d 1371, 1379 (Fed. Cir. 2007).
12                    MERIDIAN PRODS., LLC   v. UNITED STATES



exclusion to the Orders excludes finished goods kits,
which it defines as “packaged combination[s] of parts that
contain[], at the time of importation, all of the necessary
parts to fully assemble a final finished good and require[]
no further finishing or fabrication, such as cutting or
punching, and [are] assembled ‘as is’ into a finished
product.” Antidumping Duty Order, 76 Fed. Reg. at
30,651. Commerce contends that this exclusion contains
an exception, which explains that “[a]n imported product
will not be considered a ‘finished goods kit’” and therefore
excluded from the scope of the Orders “merely by includ-
ing fasteners such as screws, bolts, etc. in the packaging
with an aluminum extrusion product.” Appellant’s Br. 17
(quoting Antidumping Duty Order, 76 Fed. Reg. at
30,651). In Commerce’s view, products that “meet the
preliminary requirements for the finished goods kit
exclusion[] may nonetheless be subject to the [O]rders” if
a kit contains only aluminum extrusions and fasteners.
Id.
    Reading the terms of the Orders’ scope, the CIT disa-
greed with Commerce’s interpretation. The CIT instead
found that “[c]ontext renders unreasonable Commerce’s
reading of the exclusionary language of the scope.” Me-
ridian IV, 77 F. Supp. 3d at 1316. The CIT reasoned that,
because the products satisfy the definition of a “finished
goods kit,” “[t]he inclusion of ‘fasteners’ or ‘extraneous
materials’ is not determinative when qualifying a kit
consisting of multiple parts which otherwise meets the
exclusionary requirements.” Id. The CIT added that
“there is nothing in the language [of the exclusion] that
indicates that the parts in an otherwise qualifying kit
cannot consist entirely of aluminum extrusions.” Id.
Thus, the CIT determined that a kit covered by the exclu-
sion should not be removed from the exclusion because it
includes fasteners considered to be “parts necessary for
forming a complete finished good.” Id. at 1317.
MERIDIAN PRODS., LLC   v. UNITED STATES                  13



     The CIT’s interpretation of the Orders’ scope suffers
from three flaws. First, in the CIT’s view, the inquiry
ends if a disputed product meets the definition of a “fin-
ished goods kit,” thereby resulting in the disputed prod-
uct’s exclusion from the Orders. That interpretation fails
to consider all of the terms of the exclusion (i.e., the
statement that a product will not be considered a finished
goods kits “merely by including fasteners”) and improper-
ly elevates certain aspects of the exclusion over others by
ignoring the qualifying language that Commerce de-
scribes as an exception. See, e.g., King Supply, 674 F.3d
at 1350 (interpreting a scope so that it is “informative and
non-superfluous”); Eckstrom, 254 F.3d at 1073 (rejecting a
construction that rendered scope terms “mere surplus-
age”). Where (as here) multiple sentences comprise an
order’s scope and “there is no indication that one sentence
helps to define the scope while the other does not,” we will
not read out a sentence intended by Commerce to be given
effect. Allegheny, 342 F. Supp. 2d at 1190. Second, the
CIT would exclude a kit even if it consists entirely of
unassembled aluminum extrusions and fasteners. That
interpretation would render the Orders’ scope, which by
its terms covers aluminum extrusions, meaningless. See,
e.g., Duferco, 296 F.3d at 1095 (stating that “Commerce
cannot interpret an . . . order so as to change the scope of
that order” (internal quotation marks and citation omit-
ted)). Third, the CIT’s interpretation would “render[] the
[O]rders internally inconsistent” because it would allow
for kits containing only unassembled aluminum extru-
sions and fasteners to be excluded from the scope of the
Orders, whereas aluminum extrusions imported individu-
ally or as parts would be explicitly included in the scope.
Wheatland Tube Co. v. United States, 161 F.3d 1365, 1371
(Fed. Cir. 1998); see King Supply, 674 F.3d at 1349 (stat-
ing that “requisite clear exclusionary language must leave
no reasonable doubt that certain products were intended
to be outside the scope of the . . . order”).
14                     MERIDIAN PRODS., LLC   v. UNITED STATES



    Commerce did not err in its interpretation of the fin-
ished goods kit exclusion in the initial scope ruling. See
J.A. 178–89. The exclusion states that, to fall outside the
scope of the Orders, a finished goods kit must contain
more than only aluminum extrusion parts necessary for
final assembly. See Antidumping Duty Order, 76 Fed.
Reg. at 30,651 (describing the finished goods as those
“containing aluminum extrusions” and packaged in a kit
with a “combination of parts” (emphases added)). The
exclusion does not limit the kits to aluminum extrusions
and, instead, suggests the inclusion of non-aluminum
parts in the kit with other materials. See id. Qualifying
language further narrows the exclusion by reinforcing
that the “mere[]” addition of fasteners will not bring a kit
with only aluminum extrusions outside the scope of the
Orders. Id. Finally, the exclusion states that the compo-
nent parts of the kit relevant to the analysis are those
parts in a “packaged combination of parts” that are “nec-
essary . . . to fully assemble a final finished good,” regard-
less of additional materials that may be included in a kit’s
packaging, but which are not otherwise included in the
final assembled product. Id.
     Commerce’s determination is further supported by
“prior scope rulings interpreting the same antidumping
order[, which] are particularly relevant under [19 C.F.R.
§] 351.225(k)(1).” Mid Continent, 725 F.3d at 1304 n.4
(citation omitted). Commerce, in its interpretation of the
Orders’ scope, looked to prior rulings that found a kit with
aluminum components and extraneous materials could
not be excluded from the Orders’ scope using the same
interpretation of the exclusion’s terms argued here. See
J.A. 187–88 & n.32 (discussing, inter alia, J.A. 249−64).
Thus, in light of its terms and Commerce’s prior scope
rulings, the exclusion’s terms are unambiguous and,
therefore, control the inquiry. See ArcelorMittal, 694 F.3d
at 87.
MERIDIAN PRODS., LLC   v. UNITED STATES                 15



    Although not necessary to our analysis, other aspects
of the Orders’ scope confirm the relevant exclusion’s
unambiguous nature. For example, products “containing
aluminum extrusions as parts” and “non-aluminum
extrusion components” belonging to kits are generally
excluded from the scope of the Orders. Antidumping Duty
Order, 76 Fed. Reg. at 30,651. By contrast, products that
contain only aluminum extrusions are included in the
Orders’ scope. See id. (explaining that products contain-
ing aluminum extrusions and nothing more are within the
scope, “regardless of whether they are ready for use at the
time of importation”). The plain text of the other passag-
es in the Orders thus contemplates a basic divide between
products whose components relevant to the scope inquiry
consist of non-aluminum extrusion parts, which are
excluded from the scope of the Orders, and products
whose components relevant to the scope inquiry contain
only aluminum extrusion parts, which are not excluded.
 C. Substantial Evidence Supports Commerce’s Finding
  That the Orders’ Scope Covers Meridian’s Trim Kits
    We must now examine whether Meridian’s trim kits
meet the unambiguous terms of the finished goods kit
exclusion. 9 Commerce concedes that Meridian’s trim kits
“meet the preliminary requirements for the finished goods


   9    Because Commerce asks us to sustain its initial
scope ruling, Appellant’s Br. 28, we assess whether sub-
stantial evidence supports Commerce’s conclusion that
the trim kits meet the Orders’ scope’s unambiguous
terms, as Commerce concluded in the initial scope ruling,
J.A. 187–88. We will not review Commerce’s findings as
to the definition of “fasteners” or “extraneous materials”
because they were not briefed or contested on the record
before Commerce issued the initial scope ruling. See J.A.
190−98 (Petitioner’s Comments on Scope Request),
200−43 (Meridian Scope Ruling Request).
16                    MERIDIAN PRODS., LLC   v. UNITED STATES



kit exclusion.” Appellant’s Br. 17. Thus, the only ques-
tion that remains is whether the trim kits comprise an
aluminum extrusion product that merely includes fasten-
ers and other extraneous materials, such that the trim
kits meet the exception to the finished goods kit exclusion.
     Substantial evidence supports Commerce’s finding
that the trim kits meet the exception to the finished goods
kit exclusion. Meridian explained that “[a] typical trim
kit” includes the following items: trim, grilles, strips,
brackets, screws, hinge covers, wrenches, and assembly
instructions. J.A. 202; see J.A. 203. Meridian does not
dispute that the trim, grilles, and strips are aluminum
extrusions subject to the Orders. See Appellee’s Br. 12.
Commerce found the brackets and screws to be “fasteners”
that “meet the definition of extraneous fasteners and
packaging materials described in” the qualifying language
of the exclusion, J.A. 188, a determination that the record
supports, see, e.g., J.A. 217 (where the assembly instruc-
tions demonstrate that the brackets and screws hold the
aluminum extrusions in place). Commerce further found
that the hinge covers, wrench, and assembly instructions
are not relevant to the inquiry because they are “not
assembled into or part of the assembled trim kit.”
J.A. 188; see J.A. 105. That rationale comports with the
Orders’ unambiguous scope.         See Antidumping Duty
Order, 76 Fed. Reg. at 30,651 (explaining that only parts
comprising the final assembled product are considered for
purposes of the finished goods kit exclusion). To conclude
otherwise would introduce a condition not present in the
Orders’ scope and, therefore, conflict with precedent. See,
e.g., Smith Corona, 915 F.2d at 685−86 (explaining that
scope rulings clarify the terms of the original order but do
not modify or amend them).
                       CONCLUSION
   We have considered the parties’ remaining arguments
and find them unpersuasive. We (1) reverse the CIT’s
MERIDIAN PRODS., LLC   v. UNITED STATES                17



decision in Meridian V affirming Commerce’s third re-
mand determination; (2) vacate the CIT’s decisions in
Meridian I, Meridian II, Meridian III, and Meridian IV;
(3) instruct the CIT to vacate Commerce’s first, second,
and third remand determinations; and (4) order the CIT
to reinstate Commerce’s initial scope ruling. Accordingly,
the decision of the U.S. Court of International Trade is
                        REVERSED
                            COSTS
   Each party shall bear its own costs.